 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN GIL,                                          No. 1:18-cv-01039-DAD-BAM
12                       Plaintiff,
13           v.                                           ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DISMISSING
14    JOHN DOE WARDEN, et al.,                            ACTION FOR FAILURE TO PROSECUTE
                                                          AND FAILURE TO OBEY A COURT
15                       Defendants.                      ORDER
16                                                        (Doc. No. 14)
17

18

19          Plaintiff Ruben Gil is a former state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On May 17, 2019, the assigned magistrate judge screened plaintiff’s complaint pursuant to

23   28 U.S.C. § 1915A and determined that it failed to state a cognizable claim for relief. (Doc. No.

24   13.) Plaintiff was granted leave to file a first amended complaint attempting to cure the

25   deficiencies identified by the magistrate judge within thirty days. (Id. at 15.) Plaintiff was

26   warned that his failure to file an amended complaint in compliance with the screening order

27   would result in dismissal of this action. (Id.) More than thirty days have passed, but to date,

28   plaintiff has not filed a first amended complaint.
                                                          1
 1          Therefore, on July 11, 2019, the magistrate judge issued findings and recommendations,

 2   recommending dismissal of this action, with prejudice, due to plaintiff’s failure to state a

 3   cognizable claim upon which relief may be granted, failure to obey a court order, and failure to

 4   prosecute this action. (Doc. No. 14.) The findings and recommendations were served on plaintiff

 5   and contained notice that any objections thereto were to be filed within fourteen (14) days after

 6   service. (Id. at 17.) To date, no objections to the findings and recommendations have been filed,

 7   and the time in which to do so has now passed.

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of the case. Having carefully reviewed the entire file, the court adopts the

10   findings and recommendations.

11          Accordingly,

12          1.      The findings and recommendations issued on July 11, 2019 (Doc No. 14) are

13                  adopted;

14          2.      This action is dismissed due to plaintiff’s failure to obey a court order and failure

15                  to prosecute; and

16          3.      The clerk of the court is directed to close this case.

17   IT IS SO ORDERED.
18
        Dated:     October 9, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
